DETAILED ACTION
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS, AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/KR2018/000916 filed on 01/19/2018, which claims priority from the foreign applications KR10-2017-0107511 and KR10-2018-0006114 filed on 08/24/2017 and 01/17/2018 respectively. 
Examiner’s Note
Applicant’s arguments filed on 06/16/2021 are acknowledged and have been fully considered. The examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous actions are hereby withdrawn in light of applicant’s arguments set forth on 06/16/2021 and also in light of the phone conversation that took place on 09/09/2021. The examiner proposed an examiner’s amendment to incorporate claim 12 into claim 5 and make claim 5 a method use claims, incorporate claim 25 into claim 20 and make claim 20 a method of use claim, and also incorporate claim 13 into claim 14 (and also changing the language of claims 5-9 and claims 20-24 so that the claims are towards a method of use) as well as cancelling claims 12-13 and 25 and the applicant accepted.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 12-13 and 25 are cancelled. 

Claim 5 reads:
A method for skin-moisturizing or enhancing skin barrier, the method comprising applying to a subject in need thereof an effective amount of a composition comprising a microcapsule comprising a peptide consisting of SEQ ID NO: 1 linked to a surface thereof.
Claim 6 reads:
The method of claim 5, wherein the peptide is contained in a density of 0.1 to 10 peptides/µm2 based on a total cross-sectional area of the microcapsule. 
Claim 7 reads:
The method of claim 5, wherein the microcapsule further comprises an active ingredient encapsulated in the capsule, 
wherein the active ingredient comprises at least one selected from the group consisting of amino acids; a plant-derived protein or a hydrolysate thereof; a yeast ferment, a lysate thereof or a filtrate thereof; and a plant extract.
Claim 8 reads:
The method of claim 7, wherein the plant-derived protein comprises a lupine protein, and the yeast comprises Pichia pastoris.
Claim 9 reads:
The method of claim 7, wherein the amino acids are contained in an amount of 0.00001 to 0.1 wt% based on a total weight of the active ingredient, and each of the plant-derived protein or the hydrolysate thereof, the yeast ferment, the lysate thereof or the filtrate thereof, and the plant extract is contained in an amount of 0.0001 to 30 wt% based on the total weight of the active ingredient.
Claim 14 reads:
A microcapsule comprising a peptide consisting of SEQ ID NO: 2 linked to a surface thereof.
Claim 20 reads:
A method for reducing skin-wrinkling or improving skin elasticity, the method comprising applying to a subject in need thereof an effective amount of a composition comprising a microcapsule comprising a peptide consisting of SEQ ID NO: 3 linked to a surface thereof.
Claim 21 reads:
The method of claim 20, wherein the peptide is contained in a density of 0.1 to 10 peptides/µm2 based on a total cross-sectional area of the microcapsule. 
Claim 22 reads:
The method of claim 20, wherein the microcapsule further comprises an active ingredient encapsulated in the capsule, 
wherein the active ingredient comprises at least one selected from the group consisting of amino acids; a plant-derived protein or a hydrolysate thereof; a yeast ferment, a lysate thereof or a filtrate thereof; and a plant extract.
Claim 23 reads:
The method of claim 22, wherein the plant-derived protein comprises a lupine protein, and the yeast comprises Pichia pastoris.
Claim 24 reads:
The method of claim 22, wherein the amino acids are contained in an amount of 0.00001 to 0.1 wt% based on a total weight of the active ingredient, and each of the plant-derived protein or the hydrolysate thereof, the yeast ferment, the lysate thereof or the filtrate thereof, and the plant extract is contained in an amount of 0.0001 to 30 wt% based on the total weight of the active ingredient.

Reasons for Allowance
The prior art does not teach or motivate a composition wherein a microcapsule comprises a peptide consisting of SEQ ID NO: 2 linked to a surface thereof. No prior art document discloses a composition comprising a microcapsule comprising a peptide consisting of SEQ ID NO: 2. The prior art also does not teach or motivate a method of using a microcapsule comprising a peptide consisting of SEQ ID NO: 1 or SEQ ID NO: 3 linked to a surface thereof that includes the components of the instant claims 5 or 20. No prior art document discloses a method of using a microcapsule comprising a peptide consisting of SEQ ID NO: 1 or SEQ ID NO: 3 that includes the limitations that are recited in the instant claims 5 or 20. There isn’t an embodiment or a teaching in the prior art, alone or in combination, that would allow one of ordinary skill in the art to achieve the methods in claims 5 and 20.  Applicant has found by this method that by using specific peptide sequences in microcapsules (1, 2 or 3), applicant achieves selective binding affinity on specific targets such as differential binding to different cell types. 

Conclusion
	Claims 5-9 and 14-24 are allowed with examiner’s amendments above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613